UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21625 Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/13 Date of reporting period:06/30/13 Item 1. Schedule of Investments. Schedule of Investments June 30, 2013 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 55.70% Commercial& Professional Services - 4.32% FTI Consulting, Inc. (a) $ Securitas AB (b) Consumer Durables & Apparel - 1.74% Coach, Inc. Consumer Services - 1.88% Speedway Motorsports, Inc. Diversified Financials - 5.87% The Bank Of New York Mellon Corp. The Western Union Co. Energy - 6.31% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Swift Energy Co. (a) Food & Staples Retailing - 1.00% The Pantry, Inc. (a) Insurance - 3.49% Baldwin & Lyons, Inc. - Class B Berkshire Hathaway, Inc. - Class B (a) Materials - 3.79% Newmont Mining Corp. Pan American Silver Corp. (b) Royal Gold, Inc. Media - 2.03% World Wrestling Entertainment, Inc. (c) Pharmaceuticals, Biotechnology & Life Sciences - 2.69% Bio-Rad Laboratories, Inc. (a) Retailing - 3.14% Aaron's, Inc. Big Lots, Inc. (a) Software & Services - 13.38% Amdocs Ltd. (b) Check Point Software Technologies Ltd. (a)(b) CSG Systems International, Inc. EPIQ Systems, Inc. (c) Global Payments, Inc. ManTech International Corp. Microsoft Corp. SAIC, Inc. Technology Hardware & Equipment - 5.10% Dell, Inc. Ingram Micro, Inc. (a) Telecommunication Services - 0.96% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $213,359,555) Principal Amount CORPORATE BONDS - 25.55% Commercial & Professional Services - 0.70% ADS Tactical, Inc. (d)(e) 11.000%, 04/01/2018 $ Consumer Durables & Apparel - 2.11% Smith & Wesson Holding Corp. (d)(e)(f) 5.875%, 06/15/2017 Consumer Services - 1.88% Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 1.03% National Money Mart Co. (b) 10.375%, 12/15/2016 Energy - 8.73% Bill Barrett Corp. 9.875%, 07/15/2016 EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 8.625%, 10/15/2018 Swift Energy Co. 8.875%, 01/15/2020 Food & Staples Retailing - 0.79% Spartan Stores, Inc. (d)(e)(f) 6.625%, 12/15/2016 Food, Beverage & Tobacco - 1.78% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 1.99% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 7.250%, 01/15/2018 Materials - 1.89% Compass Minerals International, Inc. 8.000%, 06/01/2019 Intertape Polymer US, Inc. 8.500%, 08/01/2014 Pharmaceuticals, Biotechnology & Life Sciences - 0.45% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 Software & Services - 1.72% ManTech International Corp. 7.250%, 04/15/2018 Transportation - 2.48% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 TOTAL CORPORATE BONDS (Cost $103,833,629) SENIOR LOANS - 0.75% Food & Staples Retailing - 0.75% The Pantry, Inc. (g) 5.750%, 08/03/2019 TOTAL SENIOR LOANS (Cost $3,046,978) Total Investments (Cost $320,240,162) - 82.00% Other Assets in Excess ofLiabilities - 18.00% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 3. (d) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securities as of June 30, 2013 was $14,479,450, which represented 3.60% of net assets. (e) Security is considered illiquid and may be difficult to sell. (f) Fair valued security. The aggregate value of fair valued securities as of June 30, 2013 was $11,652,000, which represented 2.90% of net assets. (g) Variable rate security. The rate is as of June 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Open Forward Currency Contracts June 30, 2013 (Unaudited) Counterparty of Contract Forward Expiration Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered Unrealized Appreciation Morgan Stanley 11/20/2013 U.S. Dollars Swedish Krona $ $ The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments June 30, 2013 (Unaudited) Intrepid Small Cap Fund Shares Value COMMON STOCKS - 44.33% Commercial& Professional Services - 4.80% FTI Consulting, Inc. (a) $ Securitas AB (b) Energy - 5.16% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Insurance - 2.52% Aspen Insurance Holdings Ltd. (b) Materials - 1.76% Pan American Silver Corp. (b) Media - 3.21% World Wrestling Entertainment, Inc. (c) Pharmaceuticals, Biotechnology & Life Sciences - 3.20% Bio-Rad Laboratories, Inc. (a) Retailing - 4.14% Aaron's, Inc. Big Lots, Inc. (a) Software & Services - 13.00% Amdocs Ltd. (b) CSG Systems International, Inc. EPIQ Systems, Inc. (c) Global Payments, Inc. ManTech International Corp. SAIC, Inc. Technology Hardware & Equipment - 5.05% Ingram Micro, Inc. (a) Tech Data Corp. (a) Telecommunication Services - 1.49% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $268,455,007) Total Investments (Cost $268,455,007) - 44.33% Other Assets in Excess ofLiabilities - 55.67% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 3. The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Open Forward Currency Contracts June 30, 2013 (Unaudited) Counterparty of Contract Forward Expiration Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered Unrealized Appreciation Morgan Stanley 7/10/2013 U.S. Dollars Swedish Krona $ $ The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments June 30, 2013 (Unaudited) Intrepid Income Fund Shares Value COMMON STOCKS - 1.37% Media - 1.11% World Wrestling Entertainment, Inc. (a) $ Software & Services - 0.26% ManTech International Corp. TOTAL COMMON STOCKS (Cost $1,331,501) Principal Amount CORPORATE BONDS - 54.22% Commercial & Professional Services - 1.01% ADS Tactical, Inc. (b)(c) 11.000%, 04/01/2018 $ Consumer Durables & Apparel - 4.24% Smith & Wesson Holding Corp. (b)(c)(d) 5.875%, 06/15/2017 Consumer Services - 3.09% Ruby Tuesday, Inc. 7.625%, 05/15/2020 Diversified Financials - 1.92% National Money Mart Co. (e) 10.375%, 12/15/2016 Energy - 19.10% Bill Barrett Corp. 9.875%, 07/15/2016 EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 8.625%, 10/15/2018 Swift Energy Co. 7.125%, 06/01/2017 8.875%, 01/15/2020 Food & Staples Retailing - 1.91% Spartan Stores, Inc. (b)(c)(d) 6.625%, 12/15/2016 Food, Beverage & Tobacco - 3.80% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 4.68% Central Garden & Pet Co. 8.250%, 03/01/2018 The Scotts Miracle-Gro Co. 7.250%, 01/15/2018 Materials - 4.34% Compass Minerals International, Inc. 8.000%, 06/01/2019 Intertape Polymer US, Inc. 8.500%, 08/01/2014 Pharmaceuticals, Biotechnology & Life Sciences - 2.16% Bio-Rad Laboratories, Inc. 8.000%, 09/15/2016 Software & Services - 2.94% ManTech International Corp. 7.250%, 04/15/2018 Transportation - 5.03% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 TOTAL CORPORATE BONDS (Cost $60,526,425) SENIOR LOANS - 1.81% Food & Staples Retailing - 1.81% The Pantry, Inc. (f) 5.750%, 08/03/2019 TOTAL SENIOR LOANS (Cost $2,031,309) Total Investments (Cost $63,889,235) - 57.40% Other Assets in Excess ofLiabilities - 42.60% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Affiliated company. See Footnote 3. (b) Denotes a security is either fully or partially restricted to resale. The aggregate value of restricted securities at June 30, 2013 was $7,907,750, which represented 7.16% of net assets. (c) Security is considered illiquid and may be difficult to sell. (d) Fair valued security. The aggregate value of fair valued securities as of June 30, 2013 was $6,798,000, which represented 6.15% of net assets. (e) Foreign issued security. (f) Variable rate security. The rate is as of June 30, 2013. The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments June 30, 2013 (Unaudited) Intrepid Disciplined Value Fund Shares Value COMMON STOCKS - 51.10% Commercial& Professional Services - 3.78% FTI Consulting, Inc. (a) $ Consumer Durables & Apparel - 1.09% Coach, Inc. Diversified Financials - 6.17% Northern Trust Corp. The Bank Of New York Mellon Corp. The Western Union Co. Energy - 4.67% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Insurance - 1.43% Aspen Insurance Holdings Ltd. (b) Materials - 1.71% Pan American Silver Corp. (b) Media - 2.69% World Wrestling Entertainment, Inc. (c) Pharmaceuticals, Biotechnology & Life Sciences - 2.79% Bio-Rad Laboratories, Inc. (a) Retailing - 2.06% Big Lots, Inc. (a) Staples, Inc. Software & Services - 13.26% Amdocs Ltd. (b) Check Point Software Technologies Ltd. (a)(b) CSG Systems International, Inc. EPIQ Systems, Inc. (c) Global Payments, Inc. Microsoft Corp. SAIC, Inc. Technology Hardware & Equipment - 8.44% Dell, Inc. Ingram Micro, Inc. (a) Tech Data Corp. (a) Tellabs, Inc. Telecommunication Services - 3.01% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $18,287,616) Total Investments (Cost $18,287,616) - 51.10% Other Assets in Excess ofLiabilities - 48.90% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Affiliated company. See Footnote 3. The accompanying footnotes are an integral part of these Schedules of Investments. Footnotes to the Schedules of Investments June 30, 2013 (Unaudited) 1. Fair Valuation Measurement The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the Funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds, senior loans and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.These securities will generally be classified as Level 2 securities. Forward currency contracts derive their value from the underlying currency prices.These are valued by a pricing service using pricing models.The models use inputs that are observed from active markets, such as exchange rates.These contracts are classified as Level 2. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities. The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2013, in valuing the Funds' investments carried at fair value: Description Level 1 Level 2 Level 3 Total Intrepid Capital Fund Total Common Stocks* $ $ - $ - $ Corporate Bonds Consumer Discretionary - Consumer Staples - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Corporate Bonds* - Total Senior Loans* - - Total Investments in Securities $ Other Financial Instruments** Total Forward Currency Contracts $ - $ $ - $ Intrepid Small Cap Fund Level 1 Level 2 Level 3 Total Total Common Stocks* $ $ - $ - $ Total Investment in Securities $ $ - $ - $ Other Financial Instruments** Total Forward Currency Contracts $ - $ $ - $ Intrepid Income Fund Level 1 Level 2 Level 3 Total Total Common Stocks* $ $ - $ - $ Corporate Bonds Consumer Discretionary - Consumer Staples - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Total Corporate Bonds* - Totol Senior Loans* - - Total Investment in Securities $ Intrepid Disciplined Value Fund Level 1 Level 2 Level 3 Total Total Common Stocks* $ $ - $ - $ Total Investment in Securities $ $ - $ - $ * For further information regarding security characteristics, please see the Schedules of Investments. ** Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as forward currency contracts, which are reflected at the unrealized appreciation (depreciation) on the instrument. There were no transfers of securities between Level 1 and Level 2 during the reporting period. Below is a reconciliation that details the activity of securities in Level 3 during the current fiscal period. Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid Disciplined Value Fund Beginning Balance - October 1, 2012 $ - $ - $ - $ - Purchases - Sales - Realized gains - Realized losses - Change in unrealized depreciation - Net Transfers Into/(Out of) Level 3 - - Ending Balance - June 30, 2013 $ $ - $ $ - The movements from Level 2 to Level 3 in the Intrepid Capital Fund and the Intrepid Income Fund were due to the Funds' pricing agent no longer pricing bonds held in those Funds. As such, the securities are now being fair valued in accordance with procedures approved by the Board of Trustees. Transfers between levels are recognized at the end of the reporting period. The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3. Intrepid Capital Fund Type of Security Industry Fair Value at 6/30/2013 Valuation Techniques Unobservable Inputs Range Corporate Bonds Consumer Durables & Apparel Cost Cost N/A Food & Staples Retailing Broker quotes Mean of two independent broker quotes N/A Intrepid Income Fund Type of Security Industry Fair Value at 6/30/2013 Valuation Techniques Unobservable Inputs Range Corporate Bonds Consumer Durables & Apparel Cost Cost N/A Food & Staples Retailing Broker quotes Mean of two independent broker quotes N/A The significant unobservable inputs used in the fair value measurement of the corporate bonds is the cost of the portfolio security, which approximates fair value in this case and the mean of two unpublished independent broker quotes, which approximates the bond’s value in the market place. Derivative Instruments and Hedging Activities The Funds' adviser may use derivative instruments, such as forward currency contracts, as a means to manage exposure to exchange rate risk.During the period ended June 30, 2013, the Intrepid Capital Fund and Intrepid Small Cap Fund held derivative instruments. Balance Sheet - Values of Forward Currency Contracts as of June 30, 2013 Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Balance Sheet Location Value Balance Sheet Location Value Intrepid Capital Fund Forward Currency Contracts Appreciation of forward currency contracts $ N/A $ - Total $ $ - Intrepid Small Cap Fund Forward Currency Contracts Appreciation of forward currency contracts $ N/A $ - Total $ $ - The average monthly notional amount of forward currency contracts during the period ended June 30, 2013 were as follows: Long Positions Intrepid Capital Fund Intrepid Small Cap Fund Forward currency contracts $ - Short Positions Intrepid Capital Fund Intrepid Small Cap Fund Forward currency contract $ Derivative Risk The risks of using the types of derivatives in which the Funds may engage include the risk that movements in the value of the derivative may not fully offset or complement instruments currently held in the Funds in the manner intended by the Adviser; the risk that the counterparty to a derivative contract may fail to comply with their obligations to the Fund; the risk that the derivative may not possess a liquid secondary market at a time when the Fund would look to disengage the position; the risk that additional capital from the Fund may be called upon to fulfill the conditions of the derivative contract; and the risk that the cost of the derivative contracts may reduce the overall returns experienced by the Funds. 2. Federal Tax Information The cost basis of investments for federal income tax purposes at June 30, 2013 for Intrepid Capital Fund, Intrepid Small Cap, Intrepid Income Fund, and Intrepid Disciplined Value Fund (collectively the "Funds"), were as follows*: Intrepid Capital Fund Intrepid Small Cap Fund Intrepid Income Fund Intrepid Disciplined Value Fund Cost of Investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds' most recent semi-annual or annual report. 3. Transactions with Affiliates The following issuers are affiliated with the Funds; that is, the Adviser had control of 5% or more of the outstanding voting securities during the period from October 1, 2012 through June 30, 2013.As defined in Section (2)(a)(3) of the Investment Company Act of 1940; such issues are: Intrepid Capital Fund Share Balance/Face Value ($) Share Balance/Face Value ($) Interest Dividend Realized Value at Cost at Issuer Name at Oct. 1, 2012 Additions Reductions at June 30, 2013 Income Income Gain June 30, 2013 June 30, 2013 American Greetings Corp. (a) - - $- $- $- EPIQ Systems, Inc. - ManTech International Corp. (a) - - World Wrestling Entertainment, Inc. - ManTech International Corp., 7.250%, 04/15/2018 (a) - Intrepid Small Cap Fund Share Balance Share Balance Interest Dividend Realized Value at Cost at Issuer Name at Oct. 1, 2012 Additions Reductions at June 30, 2013 Income Income Gain/(Loss) June 30, 2013 June 30, 2013 American Greetings Corp. (a) - - $- $- $- EPIQ Systems, Inc. - - ManTech International Corp. (a) - - World Wrestling Entertainment, Inc. - - - $- Intrepid Income Fund Share Balance/Face Value ($) Share Balance/Face Value ($) Interest Dividend Realized Value at Cost at Issuer Name at Oct. 1, 2012 Additions Reductions at June 30, 2013 Income Income Gain June 30, 2013 June 30, 2013 ManTech International Corp. (a) - $- World Wrestling Entertainment, Inc. - - - ManTech International Corp., 7.250%, 04/15/2018 (a) - Intrepid Disciplined Value Fund Share Balance Share Balance Interest Dividend Realized Value at Cost at Issuer Name at Oct. 1, 2012 Additions Reductions at June 30, 2013 Income Income Gain/(Loss) June 30, 2013 June 30, 2013 American Greetings Corp. (a) - - $- $- $- EPIQ Systems, Inc. - - World Wrestling Entertainment, Inc. - - $- (a) Security is no longer an affiliated company at June 30, 2013. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Intrepid Capital Management Funds Trust By (Signature and Title)/s/Mark F. Travis Mark F. Travis, President Date 08/21/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Mark F. Travis Mark F. Travis, President Date08/21/2013 By (Signature and Title)*/s/Donald C. White Donald C. White, Treasurer Date08/22/2013 * Print the name and title of each signing officer under his or her signature.
